DETAILED ACTION
An amendment was received and entered on 7/21/2021.
Claims 1-20 remain pending.
Claim 7 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 13, 14, 18, and 19 stand withdrawn as being drawn to non-elected species (these claims do not embrace Cas9, see Applicant’s response at page 6) there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/8/2021.  
Claims 1-6, 8-12, 15-17 and 20 are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Group

Claim 12 stands rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not 
Claim 12 is directed to a Markush group of nucleic acids including structurally and functionally unrelated genes, a transposable element (LINE2), and a virus (HPV). The only structural element that is common to these species is a DNA ribose-phosphate backbone.  However, the evidence of record shows that this element is insufficient to provide a common use. Example 16 at page 442 of the substitute specification shows that endonucleases targeted to unamplified CCR5 and HPRT1 by gRNAs complementary to these genes had no effect on cell viability, i.e. did not induce cell death.  On the other hand, endonucleases directed to an amplified locus appeared to provide cell-killing activity in a fraction of cells comprising the amplified locus.  Thus there is nothing inherent in the specific genes or sequences referred to in the Markush group that, by itself, provides a common use. What appears to be required is amplification of the locus.
The claim is considered to contain an excessive number of species such that the Examiner has required election of not more than a reasonable number of species. See 37 CFR 1.146. At this time, the Examiner considers a reasonable number to be the single elected species.
 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial 

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
Applicant argues that deletion of "HPV, LINE2 (MT2), CCR5, and HPRTl" renders the rejection moot.  This is unpersuasive because the recited gene still lack any common structure which imbues them with a common use that flows from the substantial structural feature. Each gene has a different structure and a different function. Moreover, there is no requirement that the recited genes must be amplified in the cell. Example 16 at page 442 of the substitute specification shows that endonucleases targeted to unamplified CCR5 and HPRT1 by gRNAs complementary to these genes had no effect on cell viability, i.e. did not induce cell death.  On the other hand, endonucleases directed to an amplified locus appeared to provide cell-killing activity in a fraction of cells comprising the amplified locus.  Thus there is nothing inherent in the specific genes or sequences referred to in the Markush group that, by itself, provides a common use. What appears to be required is amplification of the locus. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "differentially" in claim 2 is a relative term which renders the claim indefinite.  The term " differentially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the oncogene must be expressed differently than some other gene within the cancer cell, or if the oncogene is expressed differently than, e.g. the same gene in a non-tumor cell. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 16 was amended to require that “cleaving comprises cleaving at more than 5 cleavage sites in the cancer cell.”  Applicant pointed to paragraphs [0007], [0070], and [0079]-[0088], and Examples 16-21, 23, and 24 for support for the claim limitations. However, a review of these passages and a search of the specification did not reveal any support for a method of inducing cancer cell death by inducing DNA cleavage where the method required a lower limit of at least 6 cleavage events. Therefore the claim recites new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mischel et al (US 20180355416) in view of Clements et al (Genesis 55(8):1-6, 2017, of record).  
ERBB2. (see paragraphs 71, 78, 151, 333, and 338). Types of cancer include breast, lung, pancreatic, ovarian, colon, and cervical cancers. See paragraphs 116 and 117. 
More specifically, Mischel disclosed a highly personalized selective strategy targeting both  circularized extrachromosomal DNAs comprising amplified oncogenes as well as inter and intra-chromosomal rearrangements within the extrachromosomal DNA.  These rearranged sequences comprise unique and novel junctions as targets for highly personalized CRISPR attack. The guide RNAs are designed to cause DNA double strand breaks specifically targeting these junctions, which don't exist in normal cells. See paragraphs 189-191.
 Mischel did not teach a chimeric polypeptide comprising a Cas9 domain and an exonuclease domain.
Clements taught a chimeric polypeptide comprising a Cas9 endonuclease domain and an Exo I exonuclease domain. The polypeptide provided increased 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the Cas9 endonuclease in the method of Mischel by attaching an exonuclease domain as taught by Clements.  One would have been motivated to do so because it was known that Cas9-mediated double stranded breaks could be repaired by non-homologous end-joining, and that this could avert apoptosis.  One of ordinary skill, wishing to treat cancer would have been motivated to perform the modification with the reasonable expectation of decreasing the expression of functional ERBB2 in surviving tumor cells, thereby inhibiting over-activity of growth signal transduction and inhibiting tumor growth.  This is because one would reasonably expect larger deletions in the amplified copies of ERBB2, and therefore a lower level of expression of potentially active protein. 
Thus claims 1-6, 8, 11, 12, 15, and 17 were prima facie obvious.
Claim 9 is considered to have been obvious because cancer treatments are generally directed to tissues that comprise healthy cells because the tumor does not replace pre-existing healthy cells. 
Claim 10 is included in the rejection because the treatment method is targeted to cancer-specific sequences not present in normal cells, thus proliferating cells in the tissue comprising the tumor, such as epithelial cells, would reasonably be expected to continue to proliferate.  
Claim 20 is included in the rejection because the Exo I domain resects (digests) an end of the nucleic acid cleaved by the Cas 9 domain.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mischel et al (US 20180355416) and Clements et al (Genesis 55(8):1-6, 2017, of record) as applied to claims 1-6, 8-12, 15, 17 and 20 above, and further in view of Sircoulomb et al (BMC Cancer 2010, 10:539, 18 pages).
The teachings of Mischel and Clements are discussed above and can be combined to render obvious methods of killing a cancer cell in a tumor by administering to the tumor an effective amount of an extrachromosomal cancer-specific nucleic acid binding RNA bound to a chimeric enzyme comprising a sequence specific endonuclease activity and an exonuclease activity; (ii) allowing the extrachromosomal cancer-specific nucleic acid binding RNA to hybridize to an extrachromosomal cancer-specific nucleic acid, thereby binding the endonuclease to the extrachromosomal cancer-specific nucleic acid; and (iii) allowing the endonuclease to cleave the extrachromosomal cancer-specific nucleic acid, followed by exonuclease activity, thereby inducing apoptosis in the cancer cell.
These references did not clearly disclose a method in which cleaving comprises cleaving at more than 5 cleavage sites in the cancer cell.
Sircoulomb measured ERBB2 copy number in a variety of tumors.  For example, in 22 estrogen receptor positive tumors, 25 estrogen receptor negative tumors, 20 inflammatory breast cancer tumors, and 31 non-inflammatory breast cancer tumors, the average numbers of ERBB2 copiers was 11.2, 10.7, 10.5, and 11.8, respectively. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the method of Mischel as modified to tumors of the patients .

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
Applicant argues that one would have been discouraged from exploring the use of the fusion protein of Clements in the method of Mischel because Clements taught that the Exol-Cas9 fusion protein did not result in widespread cell death and the survival was comparable if not better than the survival of Cas9 alone. This is unpersuasive because Applicant has not addressed the motivation stated in the rejection, i.e. it was known that Cas9-mediated double stranded breaks could be repaired by non-homologous end-joining, and that this could avert apoptosis such that one would have been motivated to use the chimeric, exonuclease-containing enzyme of Clements to perform the modification with the reasonable expectation of decreasing the expression of functional ERBB2 in surviving tumor cells, thereby inhibiting over-activity of growth signal transduction and inhibiting tumor growth.  Moreover, it is noted that the target nucleic acids of Clements were not amplified, whereas Mischel specifically taught targeting amplified extrachromosomal genes where cleavage destabilizes the extrachromosomal DNA and induces apoptosis. One would reasonably expect that the probability of DNA damage-induced apoptosis would increase with the number of cleavage events in a cell (and with decreasing probability of repair) and so would not 
Therefore the rejections are maintained

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635